 In the MatterOf INDIANAPOLIS GLOVECOMPANYandINTERNATIONALGLOVEWORKERSLOCAL#89 (AFL)Case No. 8-R-1237.-Decided October 27, 1943Mr. Fae W. Patrick,of Indianapolis, Ind., for the Company.Mr. Thomas Durian,of Milwaukee, Wis., for the Union.Miss Olive N. Barton,of counsel to the Board.DECISION ,ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Glove Workers Local#89 (AFL), herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Indianapolis Glove Company, Coshocton, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before William O. Murdock, TrialExaminer.Said hearing was held at Coshocton, Ohio, on September29, 1943.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Opportunity was afforded allparties to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTL. THE BUSINESS OF THE COMPANYThe Indianapolis Glove Company is an Indiana corporation, en-gaged in the manufacture and sale of work gloves. The Companyowns and operates eight plants in Ohio and in Indiana.Over 90 per-cent of the raw materials, consisting of leather and cotton materials,used in the Ohio plants comes from points outside the State of Ohio;the value of this material annually used in all the plants amounts to53 N. L.R. B., No. 29.144 INDIANAPOLIS GLOVE COMPANY145$250,000.The value of the finished productsannually made exceeds$500,000.About 95 percent of the gloves manufactured in Ohio isshipped to points outside the State of Ohio.The only plant hereinvolved is the Coshocton plant at Coshocton, Ohio.We find that the Company is engaged in commerce within themeaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe International Glove Workers Local #89 is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONOn or about July 12, 1943, the Union requested the Company byletter to enter into bargaining relations.The Company refusedpending the Board's certification of the Union as the sole bargainingagent for the Company's employees.A statement prepared by the Field Examiner, introduced in evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit herein found appropriate.-We find that 'a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties agree that production and maintenance employees, in-cluding watchmen-janitors, but excluding office and supervisory em-ployees, constitute an appropriate unit.However, they disagree asto the supervisory nature of the work of certain employees.As regards Pauline McCoy, forelady of the sewing room, andJennie Barrett, forelady of the finishing room, the Company con-tends that they have no real supervisory authority because they can-not hire and discharge and that although they can recommend suchaction, any other employee can do the same, and that the real sourceof authority is the plant manager.The Union, on the other hand,maintains that the foreladies can, and do, recommend both as tohiring and discharge and notify employees of discharge and of dis-ciplinary action.There are about 65 employees under McCoy in'The Field Examiner reported that the Union submitted 91 application-for-membershipcards, of which 79 bore names corresponding to names on the Company's pay roll of aboutSeptember 20, 1943Of these, 70 appeared to be genuine original signatures and 9 wereprinted signatures.The 9 persons whose names were printed paid their dues and wereaccepted into membership.According to the petition, the number of employees in the unitis 137.The cards were dated from January 1 to July 31, 1943. 146DECISIONSOF NATIONALLABOR RELATIONS BOARDthe sewing room, and about 30 under Barrett in the finishing room.There are no intermediate supervisors between them and the plantmanager.The employees regard them as "bosses" and consult themregarding their work.They are not eligible for membership in the.Union.We find that they exercise substantial supervisory duties.We shall exclude them.The cutter is responsible for all the cuttingin the plant, and does 90 percent of it himself.He is eligible tomembership in the Union. There are two other employees in thecutting room.There is no showing that the cutter has any super-visory duties or that his position is other than that of a journeymanwith two assistants.The shipping clerk likewise has an assistant, buthe spends all of his time in actual work and performs no supervisoryduties:He is eligible to membership in the Union.We shall in-clude the cutter and the shipping clerk.Accordingly, we find that all production and maintenance employeesof the Company at its Coshocton plant, including watchmen-janitors,the cutter, and the shipping clerk but excluding office employees; fore-ladies, and all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Indianapolis GloveCompany, Coshocton, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the INDIANAPOLIS GLOVE COMPANY147employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the'date of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Interna-tional Glove Workers Local #89, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.